Exhibit 10.2

 

RED HAT, INC.

 

2004 LONG-TERM INCENTIVE PLAN

 

As Amended and Restated Effective August 17, 2006

 

Red Hat, Inc., a corporation existing under the laws of the State of Delaware
(the “Company”), hereby amends and restates its the 2004 Long-Term Incentive
Plan (the “Plan”) effective August 17, 2006 (the “Amendment Effective Date”).

 

1. PURPOSE OF THE PLAN

 

1.1. Purpose. The purpose of the Plan is to assist the Company and its
Affiliates in attracting and retaining selected individuals to serve as
directors, employees, consultants and/or advisors of the Company who are
expected to contribute to the Company’s success and to achieve long-term
objectives which will inure to the benefit of all shareholders of the Company
through the additional incentives inherent in the Awards hereunder.

 

2. DEFINITIONS

 

2.1. “Acquired Plans” shall mean the Red Hat, Inc. 1999 Stock Option and
Incentive Plan (as amended and restated July 12, 2000), the Red Hat, Inc. 1998
Stock Option Plan, the Akopia, Inc. 2000 Stock Plan, the Bluecurve, Inc. 1996
Stock Plan, the Community Connexion 1996 Stock Option Plan, the C2Net Software,
Inc. 1998 Stock Option Plan, the C2Net Software, Inc. 2000 Stock Option Plan,
the Cygnus Solutions 1995 Stock Plan, the Cygnus Solutions 1997 Stock Plan, the
Cygnus Solutions 1998 Executive Stock Plan, the Planning Technologies, Inc.
Stock Incentive Plan, the Wirespeed Communications Stock Option Plan (as amended
July 12, 2000), the Sistina Software, Inc. 1997 Omnibus Stock Plan, the JBoss,
Inc. Second Amended and Restated 2004 Stock Option and Incentive Plan, and any
other plans of any company acquired by the Company or any Subsidiary or which
the Company or any Subsidiary combines.

 

2.2. “Affiliate” shall mean (i) any person or entity that directly, or through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Company (including any Subsidiary) or (ii) any entity in which
the Company has a significant equity interest, as determined by the Committee.

 

2.3. “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Performance Award, Dividend Equivalent,
Other Stock-Based Award or any other right, interest or option relating to
Shares or other property (including cash) granted pursuant to the provisions of
the Plan.

 

2.4. “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted by the Committee hereunder.

 

2.5. “Board” shall mean the board of directors of the Company.

 

2.6. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any successor thereto. All citations to Sections of the Code are to
such Sections as they may from time to time be amended or renumbered.

 

2.7. “Committee” shall mean the Compensation Committee of the Board or such
other committee appointed by the Board to administer the Plan, consisting of no
fewer than two Directors, each of whom is (i) a “Non-Employee Director” within
the meaning of Rule 16b-3 (or any successor rule) of the Exchange Act, (ii) an
“outside director” within the meaning of Section 162(m)(4)(C)(i) of the Code,
and (iii) an “independent director” for purpose of the rules and regulations of
the NASDAQ stock market.

 

1



--------------------------------------------------------------------------------

2.8. “Covered Employee” shall mean a “covered employee” within the meaning of
Section 162(m)(3) of the Code.

 

2.9. “Director” shall mean a non-employee member of the Board.

 

2.10. “Dividend Equivalents” shall have the meaning set forth in Section 12.5.

 

2.11. “Employee” shall mean any employee (including an officer) of the Company
or any Affiliate. Solely for purposes of the Plan, an Employee shall also mean
any other natural person, including a consultant or advisor, who provides
services to the Company or any Affiliate, so long as such person (i) renders
bona fide services that are not in connection with the offer and sale of the
Company’s securities in a capital-raising transaction and (ii) does not directly
or indirectly promote or maintain a market for the Company’s securities.

 

2.12. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and any successor thereto. All citations to Sections of the Exchange Act are to
such Sections as they may from time to time be amended or renumbered.

 

2.13. “Fair Market Value” shall mean, with respect to any property other than
Shares, the market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee. The Fair
Market Value of Shares as of any date shall be the per Share closing price of
the Shares as reported on the Nasdaq Stock Market (“Nasdaq”) on that date (or if
there was no reported closing price on such date, on the last preceding date on
which the closing price was reported) or, if the Company is not then listed on
Nasdaq, the Fair Market Value of Shares shall be determined by the Committee in
its sole discretion using appropriate criteria.

 

2.14. “Freestanding Stock Appreciation Right” shall have the meaning set forth
in Section 6.1(a).

 

2.15. “Incentive Stock Option” shall mean an Option that the Board intends to be
an “incentive stock option” as defined in Section 422 of the Code.

 

2.16. “Limitations” shall have the meaning set forth in Section 10.

 

2.17. “Nonstatutory Stock Option” shall mean an Option that is not intended to
be an Incentive Stock Option.

 

2.18. “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

 

2.19. “Option Proceeds” shall mean the cash actually received by the Company for
the option price in connection with the exercise of Options or options granted
under the Acquired Plans that are exercised after the effective date of the
Plan, plus the maximum tax benefit that could be realized by the Company as a
result of the exercise of such Options or options granted under the Acquired
Plans, which tax benefit shall be determined by multiplying (a) the amount that
is deductible for Federal income tax purposes as a result of any such option
exercise (currently, equal to the amount upon which the Participant’s
withholding tax obligation is calculated), times (b) the maximum federal
corporate income tax rate for the year of exercise. With respect to Options or
options granted under the Acquired Plans, to the extent that a Participant pays
the option price and/or withholding taxes with Shares, Option Proceeds shall not
be calculated with respect to the amounts so paid in Shares.

 

2.20. “Other Stock-Based Award” shall have the meaning set forth in Section 8.1.

 

2.21. “Participant” shall mean an Employee or Director to whom the Committee has
granted an Award under the Plan.

 

2



--------------------------------------------------------------------------------

2.22. “Payee” shall have the meaning set forth in Section 13.1.

 

2.23. “Performance Award” shall mean any performance award granted pursuant to
Section 9 and, if applicable, the Company’s 2006 Performance Compensation Plan.

 

2.24. “Restricted Stock” shall mean any Share issued with the restriction that
the holder may not sell, transfer, pledge or assign such Share and with such
other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

 

2.25. “Restricted Stock Unit” means an Award that is valued by reference to a
Share, which value may be paid to the Participant by delivery of such property
as the Committee shall determine, including without limitation, cash or Shares,
or any combination thereof, and that has such restrictions as the Committee, in
its sole discretion, may impose, including without limitation, any restriction
on the right to retain such Awards, to sell, transfer, pledge or assign such
Awards, and/or to receive any cash Dividend Equivalents with respect to such
Awards, which restrictions may lapse separately or in combination at such time
or times, in installments or otherwise, as the Committee may deem appropriate.

 

2.26. “Restriction Period” shall have the meaning set forth in Section 7.1.

 

2.27. “Restricted Stock Award” shall have the meaning set forth in Section 7.1.

 

2.28. “Restricted Stock Unit Award” shall have the meaning set forth in
Section 7.1.

 

2.29. “Share” shall mean a share of common stock of the Company, par value
$.0001 per share.

 

2.30. “Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Section 6.

 

2.31. “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Award, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.

 

2.32. “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.

 

2.33. “Tandem Stock Appreciation Right” shall have the meaning set forth in
Section 6.1(b).

 

3. SHARES SUBJECT TO THE PLAN

 

3.1. Number of Shares.

 

(a) Subject to adjustment as provided in this Section 3.1 and in Section 12.2, a
total of 13,000,000 Shares shall be authorized for issuance pursuant to Awards
granted under the Plan. Upon approval of the Plan by the stockholders of the
Company, no further grants may be made under the Acquired Plans, but Shares
subject to awards granted under the Acquired Plans may become again available
for Awards under the Plan, in addition to the number of Shares specified
immediately above, pursuant to paragraph (c) below. Any Shares that are subject
to Awards of Options or Stock Appreciation Rights shall be counted against this
limit as one (1) Share for every one (1) Share granted. Any Shares that are
subject to Awards other than Options or Stock Appreciation Rights shall be
counted against this limit as one-and-six-tenths (1.6) Shares for every one
(1) Share granted.

 

3



--------------------------------------------------------------------------------

(b) The maximum aggregate number of Shares that may be issued under the Plan
through Incentive Stock Options is 8,000,000.

 

(c) If any Shares subject to an Award or to an award under the Acquired Plans
are forfeited, expire or otherwise terminate without issuance of such Shares, or
any Award or award under the Acquired Plans does not result in the issuance of
all or a portion of the Shares subject to such Award, the Shares shall, to the
extent of such forfeiture, expiration, termination, or non-issuance, again be
available for Awards under the Plan. Shares that again become available for
grant pursuant to this paragraph (c) shall be added back at the equivalency in
effect at the time the Award is forfeited, expires, terminates or results in a
non-issuance of Shares.

 

(d) Shares tendered or withheld in exercise of an Award or to satisfy tax
withholding obligations shall not again be available for Awards under the Plan.

 

(e) Shares subject to SARs that are not issued in connection with the settlement
of such SARs, and Shares reacquired by the Company on the open market using
Option Proceeds shall not again be available for Awards under the Plan.

 

(f) Substitute Awards may be granted under the Plan and any such grants shall
not reduce the Shares authorized for grant under the Plan or authorized for
grant to a Participant in any calendar year.

 

3.2. Character of Shares. Any Shares issued hereunder may consist, in whole or
in part, of authorized and unissued shares, treasury shares or shares purchased
in the open market or otherwise.

 

4. ELIGIBILITY AND ADMINISTRATION

 

4.1. Eligibility. Any Employee or Director shall be eligible to be selected as a
Participant.

 

4.2. Administration.

 

(a) The Plan shall be administered by the Committee. The Directors may remove
from, add members to, or fill vacancies on, the Committee.

 

(b) The Committee shall have full power and authority, subject to the provisions
of the Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to:
(i) select the Employees and Directors to whom Awards may from time to time be
granted hereunder; (ii) determine the type or types of Awards, not inconsistent
with the provisions of the Plan, to be granted to each Participant hereunder;
(iii) determine the number of Shares to be covered by each Award granted
hereunder; (iv) determine the terms and conditions, not inconsistent with the
provisions of the Plan, of any Award granted hereunder; (v) determine whether,
to what extent and under what circumstances Awards may be settled in cash,
Shares or other property, subject to Section 8.1; (vi) determine whether, to
what extent, and under what circumstances cash, Shares, other property and other
amounts payable with respect to an Award made under the Plan shall be deferred
either automatically or at the election of the Participant; (vii) determine
whether, to what extent and under what circumstances any Award shall be canceled
or suspended; (viii) interpret and administer the Plan and any instrument or
agreement entered into under or in connection with the Plan, including any Award
Agreement; (ix) correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent that the
Committee shall deem desirable to carry it into effect; (x) establish such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; (xi) determine whether any Award will have
Dividend Equivalents; and (xii) make any other determination and take any other
action that the Committee deems necessary or desirable for administration of the
Plan.

 

(c) Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, any shareholder and
any Employee or any Affiliate.

 

(d) The Committee may delegate to a committee of one or more directors of the
Company or, to the extent permitted by law, including the rules and regulations
of Nasdaq or any rule or regulation of any stock

 

4



--------------------------------------------------------------------------------

exchange or quotation system on which Shares are listed or quoted, to one or
more officers or a committee of officers the right to grant Awards to Employees
who are not Directors or officers of the Company and to cancel or suspend Awards
to Employees who are not Directors or officers of the Company.

 

(e) The Committee shall specifically administer any plan, and review and approve
any program or arrangement pursuant to which a Non-Employee Director is granted
an Award under the Plan.

 

5. OPTIONS

 

5.1. Grant of Options. Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan. Any Option shall be
subject to the terms and conditions of this Section 5 and to such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable. An Option may be either an Incentive Stock
Option or a Nonstatutory Stock Option. In the absence of designation as an
Incentive Stock Option, an Option will be a Nonstatutory Stock Option.

 

5.2. Incentive Stock Options. An Option that the Board intends to be an
Incentive Stock Option shall only be granted to employees of the Company, any of
the Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Code, and any other entities the employees of
which are eligible to receive Incentive Stock Options under the Code, and shall
be subject to and shall be construed consistently with the requirements of
Section 422 of the Code. The Company shall have no liability to a Participant,
or any other party, if an Option (or any part thereof) that is intended to be an
Incentive Stock Option is not an Incentive Stock Option or for any action taken
by the Board or Committee.

 

5.3. Award Agreements. All Options granted pursuant to this Section 5 shall be
evidenced by a written Award Agreement in such form and containing such terms
and conditions as the Committee shall determine which are not inconsistent with
the provisions of the Plan. Granting of an Option pursuant to the Plan shall
impose no obligation on the recipient to exercise such Option. Any individual
who is granted an Option pursuant to this Section 5 may hold more than one
Option granted pursuant to the Plan at the same time.

 

5.4. Option Price. Other than in connection with Substitute Awards, the option
price per each Share purchasable under any Option granted pursuant to this
Section 5 shall not be less than 100% of the Fair Market Value of such Share on
the date of grant of such Option. Other than pursuant to Section 12.2, the
Committee shall not be permitted to (a) lower the option price per Share of an
Option after it is granted, (b) cancel an Option when the option price per Share
exceeds the Fair Market Value of the underlying Shares in exchange for another
Award (other than in connection with Substitute Awards), or (c) take any other
action with respect to an Option that may be treated as a repricing under the
rules and regulations of Nasdaq, without shareholder approval.

 

5.5. Option Period. The term of each Option shall be fixed by the Committee in
its sole discretion; provided that no Option shall, except in the event of death
or disability, be exercisable after (i) with respect to Options granted prior to
the Amendment Effective Date, the expiration of ten years from the date the
Option is granted or (ii) with respect to Options granted on and after the
Amendment Effective Date, the expiration of seven years from the date the Option
is granted.

 

5.6. Minimum Vesting Period. Except with respect to Substitute Awards and grants
to Directors or in other limited situations as determined by the Committee
(including termination of employment, a Change in Control referred to in
Section 11, grants to new hires to replace forfeited compensation, grants
representing payment of earned Performance Awards or other incentive
compensation), Options subject solely to future service requirements shall have
a vesting period of not less than one year from date of grant. Notwithstanding
the foregoing, Options granted under the Plan in lieu of earned, but unpaid,
cash compensation shall not be subject to this Section 5.6.

 

5.7. Exercise of Options. Vested Options granted under the Plan shall be
exercised by the Participant (or by the Participant’s executors, administrators,
guardian or legal representative, as may be provided in an Award

 

5



--------------------------------------------------------------------------------

Agreement) as to all or part of the Shares covered thereby, by the giving of
written, telephonic, or electronic notice of exercise to the Company or its
designated agent pursuant to rules and procedures established by the Committee
for this purpose, specifying the number of Shares to be purchased, accompanied
by payment of the full purchase price for the Shares being purchased. Unless
otherwise provided in an Award Agreement, full payment of such purchase price
shall be made at the time of exercise and shall be made (a) in cash or cash
equivalents (including certified check or bank check or wire transfer of
immediately available funds), (b) by tendering previously acquired Shares
(either actually or by attestation, valued at their then Fair Market Value) that
have been owned for a period of at least six months (or such other period
specified by the Committee for the purposes of avoiding accounting charges
against the Company’s earnings, as applicable), (c) with the consent of the
Committee, by delivery of other consideration (including, where permitted by law
and the Committee, other Awards) having a Fair Market Value on the exercise date
equal to the total purchase price, (d) with the consent of the Committee, by
withholding Shares otherwise issuable in connection with the exercise of the
Option, (e) through any other method specified in an Award Agreement; (f) as
provided by the Committee, cashless exercises as permitted under the Federal
Reserve Board’s Regulation T, subject to applicable securities law restrictions,
or (g) any combination of any of the foregoing. The notice of exercise,
accompanied by such payment, shall be delivered to the Company at its principal
business office or such other office as the Committee may from time to time
direct, and shall be in such form, containing such further provisions consistent
with the provisions of the Plan, as the Committee may from time to time
prescribe. In no event may any Option granted hereunder be exercised for a
fraction of a Share. No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date of such issuance. Except
under certain circumstances contemplated by Section 11 or as may be set forth in
an Award Agreement with respect to death or disability of a Participant, Options
will not be exercisable before the expiration of one year from the date the
Option is granted.

 

5.8. Form of Settlement. In its sole discretion, the Committee may provide, at
the time of grant, that the Shares to be issued upon an Option’s exercise shall
be in the form of Restricted Stock or other similar securities, or may reserve
the right so to provide after the time of grant.

 

6. STOCK APPRECIATION RIGHTS

 

6.1. Grant and Exercise. The Committee may provide Stock Appreciation Rights
alone or in tandem with other Awards (including Options), in each case upon such
terms and conditions, not inconsistent with the Plan, as the Committee may
establish. The provisions of Stock Appreciation Rights need not be the same with
respect to each recipient.

 

(a) Stock Appreciation Rights granted without regard to any Option or other
Award (a “Freestanding Stock Appreciation Right”) shall generally have the same
terms and conditions as Options, including (i) an exercise price not less than
Fair Market Value on the date of grant (except in the case of Substitute Awards
or in connection with an adjustment provided in Section 12.2) (ii) a term not
greater than seven years, and (iii) a vesting schedule not less than one year
from the date of grant, except for Substitute Awards or under certain
circumstances contemplated by Section 11 or as may be set forth in an Award
Agreement with respect to death or disability of a Participant. Upon the
exercise of a Freestanding Stock Appreciation Right, the holder shall have the
right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise or such other amount as the Committee shall so determine at any
time during a specified period before the date of exercise over (ii) the grant
price of the right on the date of grant.

 

(b) Stock Appreciation Rights may be granted in conjunction with all or part of
any Option granted under the Plan (a “Tandem Stock Appreciation Right”). Any
Tandem Stock Appreciation Right may be granted at the same time as the related
Option is granted or at any time thereafter before exercise or expiration of
such Option if there would be no adverse tax consequences under Section 409A of
the Code. Upon the exercise of a Tandem Stock Appreciation Right, the holder
shall have the right to receive (i) the excess of the Fair Market Value of one
Share on the date of exercise or such other amount as the Committee shall so
determine at any time during a specified period before the date of exercise over
(ii) the related Option exercise price. Any Tandem Stock Appreciation Right may
be exercised only when the related

 

6



--------------------------------------------------------------------------------

Option would be exercisable and the Fair Market Value of the Shares subject to
the related Option exceeds the option price at which Shares can be acquired
pursuant to the Option. Tandem Stock Appreciation Rights shall terminate and no
longer be exercisable upon and to the extent of the termination or exercise of
the related Option; provided that, unless the Committee otherwise determines at
or after the time of grant, a Tandem Stock Appreciation Right granted with
respect to less than the full number of Shares covered by a related Option shall
not terminate until the number of Shares then exercisable under such Option
equals the number of Shares to which the Tandem Stock Appreciation Right
applies. Any Option related to a Tandem Stock Appreciation Right shall no longer
be exercisable to the extent the Tandem Stock Appreciation Right has been
exercised.

 

(c) The Committee may impose such terms and conditions on Stock Appreciation
Rights granted in conjunction with any Award (other than an Option) as the
Committee shall determine in its sole discretion.

 

(d) The Committee shall determine in its sole discretion whether payment upon
the exercise of a Stock Appreciation Right, shall be made in cash, in whole
Shares or other property, or any combination thereof. If payment will be made in
Shares, the number of Shares shall be determined based on the Fair Market Value
of a Share on the date of exercise. If the Committee elects to make full payment
in Shares, no fractional Shares shall be issued and cash payments shall be made
in lieu of fractional Shares. The Committee shall have sole discretion as to the
timing of any payment made in cash or Shares, or a combination thereof, upon
exercise of Stock Appreciation Rights. Payment may be made in a lump sum, in
annual installments or may be otherwise deferred; and the Committee shall have
sole discretion to determine whether any deferred payments may bear amounts
equivalent to interest or cash dividends.

 

(e) Other than pursuant to Section 12.2, the Committee shall not be permitted to
(i) lower the exercise price per Share of a Stock Appreciation Right after it is
granted, (ii) cancel a Stock Appreciation Right when the exercise price per
Share exceeds the Fair Market Value of the underlying Shares in exchange for
another Award (other than in connection with Substitute Awards), and (iii) take
any other action with respect to a Stock Appreciation Right that may be treated
as a repricing under the rules and regulations of Nasdaq, without shareholder
approval.

 

7. RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNIT AWARDS

 

7.1. Grants. Awards of Restricted Stock and of Restricted Stock Units may be
granted hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit
Award”, respectively). A Restricted Stock Award or Restricted Stock Unit Award
shall be subject to restrictions imposed by the Committee covering a period of
time specified by the Committee (the “Restriction Period”). The provisions of
Restricted Stock Awards and Restricted Stock Unit Awards need not be the same
with respect to each recipient. The Committee has absolute discretion to
determine whether any consideration (other than services) is to be received by
the Company or any Affiliate as a condition precedent to the issuance of
Restricted Stock or Restricted Stock Units.

 

7.2. Award Agreements. The terms of any Restricted Stock Award or Restricted
Stock Unit Award granted under the Plan shall be set forth in a written Award
Agreement which shall contain provisions determined by the Committee and not
inconsistent with the Plan.

 

7.3. Rights of Holders of Restricted Stock and Restricted Stock Units. Beginning
on the date of grant of the Restricted Stock Award and subject to execution of
the Award Agreement, the Participant shall become a shareholder of the Company
with respect to all Shares subject to the Award Agreement and shall have all of
the rights of a shareholder, including the right to vote such Shares and the
right to receive distributions made with respect to such Shares. A Participant
receiving a Restricted Stock Unit Award shall not possess voting rights with
respect to such Award. Any Shares or any other property (other than cash)
distributed as a dividend, Dividend Equivalent or otherwise with respect to any
Restricted Stock Award or Restricted Stock Unit Award as to which the
restrictions have not yet lapsed shall be subject to the same restrictions as
such Restricted Stock Award or Restricted Stock Unit Award.

 

7



--------------------------------------------------------------------------------

7.4. Minimum Vesting Period. Restricted Stock Awards and Restricted Stock Unit
Awards subject solely to future service requirements shall have a Restriction
Period of not less than three years from date of grant (but permitting vesting
of up to one-third of the Award after one year with the remainder vesting on a
pro-rata basis over the remainder of the Restriction Period). Restricted Stock
Awards and Restricted Stock Unit Awards that are: (a) granted after the
Amendment Effective Date, and (b) subject in whole or in part to performance
based vesting requirements, shall have a Restriction Period of not less than one
year. The Committee may, in its discretion either at the time of grant or at
some later date, waive the minimum vesting periods imposed collectively by this
Section 7.4 and Section 8.2 below with respect to an aggregate of 5% of the
total shares authorized for issuance under this Plan in certain limited
circumstances determined in the sole discretion of the Committee.
Notwithstanding the foregoing, Substitute Awards, as well as Restricted Stock
Awards and Restricted Stock Unit Awards granted under the Plan in lieu of
previously earned, but unpaid, cash compensation, shall not be subject to this
Section 7.4.

 

8. OTHER STOCK-BASED AWARDS

 

8.1. Stock and Administration. Other Awards of Shares and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, Shares or
other property (“Other Stock-Based Awards”) may be granted hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan, and such Other Stock-Based Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan. Other
Stock-Based Awards shall be paid only in Shares. Subject to the provisions of
the Plan, the Committee shall have sole and complete authority to determine the
Employees and Directors to whom and the time or times at which such Other
Stock-Based Awards shall be made, the number of Shares to be granted pursuant to
such Awards, and all other conditions of the Awards. The provisions of Other
Stock-Based Awards need not be the same with respect to each recipient.

 

8.2. Minimum Vesting Period. Other Stock-Based Awards subject solely to future
service requirements shall have a Restriction Period of not less than three
years from date of grant (but permitting vesting of up to one-third of the Award
after one year with the remainder vesting on a pro-rata basis over the remainder
of the Restriction Period). Other Stock-Based Awards that are: (a) granted after
the Amendment Effective Date, and (b) subject in whole or in part to performance
based vesting requirements, shall have a Restriction Period of not less than one
year. Other Stock-Based Awards representing solely the right to receive shares
of Common Stock at some future date specified by the Committee (the “Deferral
Period”) shall have a Deferral Period of not less than three years from the date
of grant. The Committee may, in its discretion either at the time of grant or at
some later date, waive the minimum vesting periods imposed collectively by this
Section 8.2 and Section 7.4 above with respect to an aggregate of 5% of the
total shares authorized for issuance under this Plan in certain limited
circumstances determined in the sole discretion of the Committee.
Notwithstanding the foregoing, Other Stock-Based Awards granted under the Plan
in lieu of previously earned, but unpaid, cash compensation shall not be subject
to this Section 8.2.

 

8.3. Terms and Conditions. Shares (including securities convertible into Shares)
subject to Awards granted under this Section 8 may be issued for no
consideration or for such minimum consideration as may be required by applicable
law. Shares (including securities convertible into Shares) purchased pursuant to
a purchase right awarded under this Section 8 shall be purchased for such
consideration as the Committee shall determine in its sole discretion.

 

9. PERFORMANCE AWARDS

 

Terms of Performance Awards. Performance Awards may be issued hereunder to
Participants, for no consideration or for such minimum consideration as may be
required by applicable law, either alone or in addition to other Awards granted
under the Plan. The performance criteria to be achieved during any performance
period and the length of the performance period shall be determined by the
Committee upon the grant of each Performance Award; provided, however, that a
performance period shall not be shorter than 12

 

8



--------------------------------------------------------------------------------

months nor longer than five years. Except as provided in Section 11 or as may be
provided in an Award Agreement, Performance Awards will be distributed only
after the end of the relevant performance period. Performance Awards may be paid
in cash, Shares, other property, or any combination thereof, in the sole
discretion of the Committee at the time of payment. The performance goals to be
achieved for each performance period shall be conclusively determined by the
Committee and may be based upon the criteria set forth in Section 10. The amount
of the Award to be distributed shall be conclusively determined by the
Committee. Performance Awards may be paid in a lump sum or in installments
following the close of the performance period or, in accordance with procedures
established by the Committee, on a deferred basis. Performance Awards (other
than Options, Freestanding Stock Appreciation Rights or Option/Tandem Stock
Appreciation Rights) designed to satisfy all requirements for “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code shall be
subject to this Plan and the Company’s 2006 Performance Compensation Plan (or
any successor plan thereto).

 

10. CODE SECTION 162(m) PROVISIONS

 

Limits. Subject to adjustment as provided in Section 12.2, no Participant may be
granted (i) Options, Freestanding Stock Appreciation Rights, or Option/Tandem
Stock Appreciation Rights during any 12-month period with respect to more than
two million (2,000,000) Shares or (ii) Restricted Stock Awards, Restricted Stock
Unit Awards, Performance Awards and/or Other Stock-Based Awards that are
denominated in Shares in any 12-month period with respect to more than one
million (1,000,000) Shares (the “Limitations”). In addition to the foregoing,
the maximum dollar value payable to any Participant in any 12-month period with
respect to Performance Awards that are valued with reference to property other
than Shares is $10,000,000. If an Award is cancelled, the cancelled Award shall
continue to be counted toward the applicable Limitations. The per-Participant
limit described in this Section 10 shall be construed and applied consistently
with Section 162(m) of the Code, or any successor provision thereto, and the
regulations thereunder.

 

11. CHANGE IN CONTROL PROVISIONS

 

11.1. Impact of Change in Control on Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Unit Awards and Other Stock-Based
Awards. Notwithstanding any other provision of the Plan, The terms of any Award
may provide in the Award Agreement evidencing the Award that, upon a “Change in
Control” of the Company (as that term may be defined therein), (a) Options and
Stock Appreciation Rights outstanding as of the date of the Change in Control
shall become exercisable in full or part, (b) restrictions and deferral
limitations on Restricted Stock Awards and Restricted Stock Unit Awards lapse
and the Restricted Stock Awards and Restricted Stock Unit Awards become free of
all restrictions and limitations and become vested, and (c) the restrictions and
deferral limitations and other conditions applicable to any Other Stock-Based
Awards or any other Awards shall lapse, and such Other Stock-Based Awards or
such other Awards shall become free of all restrictions, limitations or
conditions and become fully vested in full or part and transferable to the full
extent of the original grant, subject in each case to any terms and conditions
contained in the Award Agreement evidencing such Award, including but not
limited to a condition that such treatment will apply only if the Participant
remains employed on the effective date of the Change in Control or has incurred
an involuntary termination of employment without cause on account of the Change
in Control, as determined by the Committee in its sole discretion, within a
period of up to 3 months prior to the effective date of the Change in Control.
Notwithstanding any other provision of the Plan, the Committee, in its
discretion, may determine that, upon the occurrence of a Change in Control of
the Company, each Option and Stock Appreciation Right outstanding shall
terminate within a specified number of days after notice to the Participant, and
such Participant shall receive, with respect to each Share subject to such
Option or Stock Appreciation Right, an amount equal to the excess of the Fair
Market Value of such Share immediately prior to the occurrence of such Change in
Control over the exercise price per share of such Option and/or Stock
Appreciation Right; such amount to be payable in cash, in one or more kinds of
stock or property (including the stock or property, if any, payable in the
transaction) or in a combination thereof, as the Committee, in its discretion,
shall determine.

 

9



--------------------------------------------------------------------------------

11.2. Assumption of Options, Stock Appreciation Rights, Restricted Stock Awards,
Restricted Stock Unit Awards, and Other Stock-Based Awards Upon Change in
Control. In the event of a Change in Control, the successor company may assume
or substitute for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, or Other Stock-Based Award. For the purposes of
this Section 11.2, an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, or Other Stock-Based Award shall be considered
assumed or substituted for if following the Change in Control the award confers
the right to purchase or receive, for each Share subject to the Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award, or
Other Stock-Based Award immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting a Change in Control by holders of Shares for each
Share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the transaction constituting a Change in Control
is not solely common stock of the successor company, the Committee may, with the
consent of the successor company, provide that the consideration to be received
upon the exercise or vesting of an Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award, or Other Stock-Based Award, for each
Share subject thereto, will be solely common stock of the successor company
substantially equal in fair market value to the per share consideration received
by holders of Shares in the transaction constituting a Change in Control. The
determination of such substantial equality of value of consideration shall be
made by the Committee in its sole discretion and its determination shall be
conclusive and binding. Notwithstanding the foregoing, on such terms and
conditions as may be set forth in an Award Agreement, in the event of an
involuntary termination of a Participant’s employment without cause in such
successor company within the period of up to 24 months following such Change in
Control, each Award held by such Participant at the time of the Change in
Control shall be accelerated as described in Sections 11.1 above.

 

11.3. Impact of Change in Control on Performance Awards. The terms of any
Performance Award may provide in the Award Agreement evidencing the Performance
Award that, upon a Change in Control of the Company (as that term may be defined
therein),

 

(a) a pro rata portion of Performance Awards shall be considered to be earned
and payable based on the portion of the Performance Period completed as of the
date of the Change in Control and based on performance to such date, or if
performance to such date is not determinable, based on target performance, and

 

(b) the remaining portion of Performance Awards shall be assumed, converted or
replaced with restricted stock in the successor company’s shares (if the Award
is valued by reference to a designated number of Shares) or restricted deferred
compensation (for other Awards) based on the portion of the performance period
not yet completed and based on target performance. Such assumed, converted or
replaced portion of the Performance Award shall be restricted for the remainder
of the performance period or vesting period, as applicable. If the successor
company does not assume, convert or replace the remaining portion of the
Performance Award as described in this Section 11.3(b), the full award shall be
considered earned and payable upon consummation of the Change in Control.
Notwithstanding the foregoing, the Award Agreement for a Performance Award may
provide that in the event of an involuntary termination of the Participant’s
employment with the Company or any Affiliate without cause on account of the
Change in Control, as determined by the Committee in its sole discretion, within
a period of up to 3 months prior to the effective date of the Change in Control
and/or in the event of an involuntary termination of the Participant’s
employment without cause in such successor company within the period of up to 24
months following such Change in Control, the vesting of the restricted stock or
restricted deferred compensation, as applicable, held by such Participant at the
time of the Change in Control shall be accelerated.

 

12. GENERALLY APPLICABLE PROVISIONS

 

12.1. Amendment and Modification of the Plan. The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for shareholder approval imposed by

 

10



--------------------------------------------------------------------------------

applicable law, including the rules and regulations of Nasdaq or any rule or
regulation of any stock exchange or quotation system on which Shares are listed
or quoted; provided that the Board may not amend the Plan in any manner that
would result in noncompliance with Rule 16b-3 of the Exchange Act; and further
provided that the Board may not, without the approval of the Company’s
shareholders, amend the Plan to (a) increase the number of Shares that may be
the subject of Awards under the Plan (except for adjustments pursuant to
Section 12.2), (b) expand the types of awards available under the Plan,
(c) materially expand the class of persons eligible to participate in the Plan,
(d) effect an amendment for which shareholder approval is required under
Section 422 of the Code, (e) amend any provision of Sections 5.4, 6.1(a)(i) or
6.1(e), (f) increase the maximum permissible term of any Option specified by
Section 5.5, or (g) amend any provision of Section 10. In addition, no
amendments to, or termination of, the Plan shall in any way materially impair
the rights of a Participant under any Award previously granted without such
Participant’s consent.

 

12.2. Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property), stock split, reverse stock split, spin-off or similar transaction or
other change in corporate structure affecting the Shares or the value thereof,
such adjustments and other substitutions shall be made to the Plan and to Awards
as the Committee, in its sole discretion, deems equitable or appropriate,
including such adjustments in the aggregate number, class and kind of securities
that may be delivered under the Plan and, in the aggregate or to any one
Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Awards granted under the Plan (including, if
the Committee deems appropriate, the substitution of similar options to purchase
the shares of, or other awards denominated in the shares of, another company) as
the Committee may determine to be appropriate in its sole discretion; provided,
however, that the number of Shares subject to any Award shall always be a whole
number.

 

12.3. Transferability of Awards. Awards shall not, without the prior approval of
the holders of a majority of the shares entitled to vote and voting at a duly
constituted meeting of the shareholders of the Company, be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option, pursuant to a qualified domestic relations order, and, during the life
of the Participant, shall be exercisable only by the Participant or the
Participant’s guardian or legal representative; provided, however, that the
Committee may permit or provide in an Award, other than an Incentive Stock
Option for the transfer of the Award by the Participant to or for the benefit of
any immediate family member, family trust or other entity established for the
benefit of the Participant and/or an immediate family member thereof if, with
respect to such proposed transferee, the Company would be eligible to use a Form
S-8 for the registration of the sale of the Shares subject to such Award under
the Securities Act of 1933, as amended; provided, further, that the Company
shall not be required to recognize any such transfer until such time as the
Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award. References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.

 

12.4. Termination of Employment. The Committee shall determine and set forth in
each Award Agreement whether any Awards granted in such Award Agreement will
continue to be exercisable, and the terms of such exercise, on and after the
date that a Participant ceases to be employed by or to provide services to the
Company or any Affiliate (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise. The date of termination of a Participant’s employment or services
will be determined by the Committee, which determination will be final.

 

12.5. Deferral; Dividend Equivalents. The Committee shall be authorized to
establish procedures pursuant to which the payment of any Award may be deferred.
Subject to the provisions of the Plan and any Award Agreement, the recipient of
an Award (including any deferred Award) may, if so determined by the Committee,
be entitled to receive, currently or on a deferred basis, cash, stock or other
property dividends, or cash payments in amounts equivalent to cash, stock or
other property dividends on Shares (“Dividend Equivalents”) with respect

 

11



--------------------------------------------------------------------------------

to the number of Shares covered by the Award, as determined by the Committee, in
its sole discretion, and the Committee may provide that such amounts (if any)
shall be deemed to have been reinvested in additional Shares or otherwise
reinvested.

 

12.6. Past Performance. Notwithstanding any other provision of the Plan to the
contrary, the Committee may issue fully vested Awards in lieu of previously
earned, but unpaid, cash compensation.

 

13. MISCELLANEOUS

 

13.1. Tax Withholding. The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (any such person, a “Payee”)
net of any applicable Federal, State and local taxes required to be paid or
withheld as a result of (a) the grant of any Award, (b) the exercise of an
Option or Stock Appreciation Right, (c) the delivery of Shares or cash, (d) the
lapse of any restrictions in connection with any Award or (e) any other event
occurring pursuant to the Plan. The Company or any Affiliate shall have the
right to withhold from wages or other amounts otherwise payable to such Payee
such withholding taxes as may be required by law, or to otherwise require the
Payee to pay such withholding taxes. If the Payee shall fail to make such tax
payments as are required, the Company or its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to such Payee or to take such other action as may be
necessary to satisfy such withholding obligations. The Committee shall be
authorized to establish procedures for election by Participants to satisfy such
obligation for the payment of such taxes by tendering previously acquired Shares
(either actually or by attestation, valued at their then Fair Market Value) that
have been owned for a period of at least six months (or such other period to
avoid accounting charges against the Company’s earnings), or by directing the
Company to retain Shares (up to the employee’s minimum required tax withholding
rate) otherwise deliverable in connection with the Award.

 

13.2. Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Employee or Director the right
to continue in the employment or service of the Company or any Affiliate or
affect any right that the Company or any Affiliate may have to terminate the
employment or service of (or to demote or to exclude from future Awards under
the Plan) any such Employee or Director at any time for any reason. Except as
specifically provided by the Committee, the Company shall not be liable for the
loss of existing or potential profit from an Award granted in the event of
termination of an employment or other relationship. No Employee or Participant
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Employees or Participants under the
Plan.

 

13.3. Prospective Recipient. The prospective recipient of any Award under the
Plan shall not, with respect to such Award, be deemed to have become a
Participant, or to have any rights with respect to such Award, until and unless
such recipient shall have executed an agreement or other instrument evidencing
the Award and delivered a copy thereof to the Company, and otherwise complied
with the then applicable terms and conditions.

 

13.4. Cancellation of Award. Notwithstanding anything to the contrary contained
herein, all outstanding Awards granted to any Participant shall be canceled if
the Participant, without the consent of the Company, while employed by the
Company or any Affiliate or after termination of such employment or service,
establishes a relationship with a competitor of the Company.

 

13.5. Stop Transfer Orders. All certificates for Shares delivered under the Plan
pursuant to any Award shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Shares are then listed, and any applicable federal or
state securities law, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.
Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any Shares under

 

12



--------------------------------------------------------------------------------

the Plan or make any other distributions or the benefits under the Plan unless
such delivery or distribution would comply with all applicable laws (including,
without limitation, the requirements of the Securities Act of 1933, and the
applicable requirements of any securities exchange or similar entity.

 

13.6. Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Awards under the Plan constitute a special incentive payment to the
Participant and shall not be taken into account, to the extent permissible under
applicable law, as compensation for purposes of any of the employee benefit
plans of the Company or any Affiliate except as may be determined by the
Committee or by the Board or board of directors of the applicable Affiliate.

 

13.7. Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

 

13.8. Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

 

13.9. Construction. All references in the Plan to “Section or Sections” are
intended to refer to the Section or Sections, as the case may be, of the Plan.
As used in the Plan, the words “include” and “including,” and variations
thereof, shall not be deemed to be terms of limitation, but rather shall be
deemed to be followed by the words “without limitation.”

 

13.10. Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive. With respect to any payments not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.

 

13.11. Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of laws of any other jurisdictions other than
those of the State of Delaware.

 

13.12. Effective Date of Plan; Termination of Plan. The Plan became effective on
September 21, 2004, the date that the Plan was first approved by the
shareholders of the Company. Awards may be granted under the Plan at any time
and from time to time on or prior to September 21, 2014, on which date the Plan
will expire except as to Awards then outstanding under the Plan. Such
outstanding Awards shall remain in effect until they have been exercised or
terminated, or have expired.

 

13



--------------------------------------------------------------------------------

13.13. Foreign Employees. Awards may be granted to Participants who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to Employees employed in
the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country. The Committee may approve
such supplements to or amendments, restatements or alternative versions of this
Plan as it may consider necessary or appropriate for such purposes, without
thereby affecting the terms of this Plan as in effect for any other purpose, and
the Secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as this Plan.

 

13.14. Compliance with Section 409A of the Code. This Plan is intended to comply
and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that an Award or the payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Award shall be
granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Committee. Any provision
of this Plan that would cause the grant of an Award or the payment, settlement
or deferral thereof to fail to satisfy Section 409A of the Code shall be amended
to comply with Section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code. Notwithstanding the foregoing, the Company shall
have no liability to a Participant, or any other party, if an Award that is
intended to be exempt from, or compliant with, Section 409A of the Code is not
so exempt or compliant or for any action taken by the Committee.

 

13.15. Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

 

14